DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the moving continuous rod", “the weakening”, “the ends of the insert”.  Claim 17 recites the limitation “the operation of the cutting head”, “the movement of the continuous rod”. Claim 18 recites the limitation “the action of the cutting head”. Claims 19 and 20 recite the limitation “the speed of the movement of the continuous rod”. Claim 26 recites the limitation “the longitudinal edges of the insert material”. Claim 28 recites the limitations “the ends of the insert”, “the operation of the cutting head”, and “the movement of the continuous rod”. Claim 29 recites the limitation “the action of the cutting head”.
There is insufficient antecedent basis for this limitation in the claim. Claim 18 recites the limitation “the action of the cutting head”.
Allowable Subject Matter
Claims 16-33 are rejected under 112, but would be allowable if rewritten to overcome the 112 rejections. 
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, WO 2016/184928, teaches a method for manufacturing rod-like articles for tobacco industry, the rod-like articles comprising longitudinal inserts located in a filling material, the method comprising: feeding a continuous moving tape-like wrapper; feeding a strand of the filling material onto the moving wrapper; feeding an insert material into the strand of the filling material; wrapping the wrapper around the strand of the filling material with the insert material to form a continuous rod; cutting the moving continuous rod with a cutting head at a cutting plane that traverses the weakening in the tape of the insert material to form discrete rod-like articles terminating at ends. There is no teaching or suggestion in the prior art to further include the tape having weakenings and comparing the ends of the insert at the end of the rod like articles with a predefined model to obtain a measure of similarity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC YAARY/Examiner, Art Unit 1747